Citation Nr: 0202821	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  93 26 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:  Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to an evaluation greater 
than 30 percent for his service-connected PTSD.  He 
subsequently perfected a timely appeal regarding that 
decision.  During that stage of the appeal, the RO provided 
the veteran a Statement of the Case (SOC) in November 1993 
and a Supplemental Statement of the Case (SSOC) in December 
1996.

In December 1997, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in September 
1998 and July 1999, the RO issued SSOC's, in which it 
continued to deny the veteran's claim of entitlement to an 
increased rating for his PTSD.  The claims folder was then 
returned to the Board.

In an April 2000 decision, the Board denied the veteran's 
claim of entitlement to an evaluation greater than 30 percent 
for his service-connected PTSD.  He subsequently filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the veteran's 
attorney filed a Joint Motion for Remand, requesting that the 
Court vacate the Board's April 2000 decision and remand the 
case for further development and readjudication.  In March 
2001, the Court granted the joint motion, vacated the Board's 
April 2000 decision pursuant thereto, and remanded the case 
to the Board.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  He essentially contends that his 
PTSD is more severe than is contemplated by the 30 percent 
disability evaluation currently assigned.

As noted above, the veteran's claim was remanded by the Board 
in December 1997.  In that remand, the Board instructed the 
RO to contact the veteran and obtain the names and address of 
all medical care providers who had treated him for his 
service-connected PTSD.  The Board indicated that the RO 
should then obtain copies of all records from the identified 
treatment sources which had not already been obtained and 
associated with the claims folder.  The Board further 
instructed that the veteran should then be scheduled for a VA 
psychiatric examination.  Finally, the Board directed the RO 
to "again review the veteran's claim for an increased rating 
for his service-connected psychiatric disorder . . . [to] 
include rating the veteran's disorder under the diagnostic 
criteria in effect prior to November 7, 1996, and rating it 
under the current diagnostic criteria, applying the one most 
favorable to the veteran."

The record reflects that the RO subsequently provided the 
veteran with the requested VA examination, and that all 
available treatment records were obtained.  As noted above, 
SSOC's were provided by the RO in September 1998 and July 
1999.  Thereafter, his claim was denied by the Board in the 
April 2000 decision.  In that decision, the Board found that 
all relevant evidence necessary for an equitable decision had 
been obtained, and that no further action was required to 
assist the veteran.

As noted above, the Board's April 2000 decision was 
subsequently vacated by the Court, pursuant to a Joint Motion 
for Remand filed by the VA Office of the General Counsel and 
the veteran's attorney.  The joint motion notes that, in the 
December 1997 remand, the Board instructed the RO to schedule 
the veteran for a VA psychiatric examination only after all 
relevant records were obtained.  The joint motion indicates, 
however, that the veteran appears to have been provided a VA 
psychiatric examination in April 1998, at which time not all 
of his treatment records had been obtained and associated 
with the claims folder.  Furthermore, the joint motion notes 
that the VA psychiatrist made no reference to having reviewed 
any of the veteran's records at the time of the examination.  
For these reasons, according to the joint motion, an 
additional remand is necessary, in order to ensure that the 
veteran is evaluated by an examiner who has been given access 
to all of his treatment records.

In accordance with the instructions contained in the joint 
motion, which was granted by the Court, the Board finds that 
an additional remand is warranted before this claim can be 
readjudicated.  Specifically, the Board finds that the RO 
should ensure that the veteran is provided with another VA 
psychiatric examination, in which all of his available 
treatment records are provided to the examiner for review 
prior to the examination.

As the RO, the Board, and the Court have been well aware, 
effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  61 
Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  Thus, in accordance with the 
Court's ruling in Karnas, the Board instructed the RO in the 
December 1997 remand to consider both the old and new 
criteria when evaluating the veteran's claim.  Subsequently, 
as evidenced by the April 2000 decision, the Board was of the 
opinion that the RO had satisfactorily carried out that 
instruction.

However, the clear import of the joint motion is that the 
Board committed legal error when it implicitly approved the 
RO's action on remand.  The joint motion, citing Stegall v. 
West, 11 Vet. App. 268 (1998), asserts that the RO failed to 
explicitly consider the old criteria when it readjudicated 
the veteran's claim in the September 1998 SSOC and the July 
1999 SSOC.  It is true that, after providing law and analysis 
as to the old rating criteria in its initial SOC and SSOC, in 
November 1993 and December 1996, the RO discussed only the 
new criteria in its 1998 and 1999 SSOC's (although the 1998 
SSOC contained both sets of rating standards).  The parties 
to the joint motion therefore felt that a remand is 
necessary, in order to ensure that the veteran's claim is 
considered under both the new and old criteria.  Thus, in 
accordance with the joint motion, the Board finds that, once 
the RO has insured that all necessary development has been 
completed, this case should be readjudicated under both the 
new and old criteria for rating PTSD.

The Board hastens to add that, although both the new and old 
criteria must be considered in this claim, there are 
constraints upon which version may be applied to the periods 
before and after the amendments.  See VAOPGCPREC 3-2000 
(opinion of VA General Counsel that the decision in Karnas is 
to be implemented by first determining whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and that the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.)  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the amended regulations).  See also 38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (2001) (precedential 
opinions of VA's General Counsel are binding on the Board).

The Board notes that, in a December 2001 letter, the 
veteran's attorney requested that we limit our instructions 
to the RO to simply providing the veteran with a new 
examination and to issuing a SSOC that properly deals with 
the Karnas issue raised in the joint motion.  The attorney 
noted that the veteran had not been receiving private medical 
treatment for his service-connected PTSD, and that additional 
efforts to obtain any such treatment records would therefore 
not be necessary.  With this letter, however, the attorney 
also enclosed a statement from the veteran's treating VA 
psychiatrist in support of the claim.

In light of the statement from the veteran's attorney, the 
Board believes that there is no need to inquire from the 
veteran as to whether there may be any additional private 
medical records available that are pertinent to his claim.  
However, because it is clear that the veteran has been 
receiving ongoing VA treatment, the Board finds that the RO 
should ensure that his most recent VA treatment records are 
obtained and associated with the record.  While we are 
sensitive to his attorney's concerns regarding the time it 
may take for the RO to undertake additional development, and 
we regret any further delay in the final adjudication of his 
claim, the Board is bound by law to ensure that all relevant 
records are obtained and associated with the claims folder.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA medical records are deemed 
to be in the constructive possession of VA adjudicatory 
personnel).  Moreover, the Board notes that the act of 
obtaining VA treatment records can usually be completed by 
the RO much more expeditiously than obtaining private medical 
records.  Thus, while the Board cannot guarantee that his VA 
treatment records will be obtained quickly, we believe that 
it is likely that such records can be obtained with 
sufficient speed to allay many of the attorney's concerns 
regarding time.  Furthermore, as explained above, we are 
bound by law to make all reasonable attempts to obtain these 
records.  

The Board is aware that VA regulations were recently amended 
so as to allow the Board to develop evidence directly, and to 
provide notice of certain matters to a claimant without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304).  Accordingly, we have 
considered whether the aforementioned actions would be more 
appropriately accomplished by the Board, rather than by 
remanding this case to the RO.  

However, as discussed in detail above, this case was remanded 
by the Court because the RO failed to explicitly consider 
both the old and the new criteria for PTSD when it 
readjudicated the veteran's claim in the September 1998 SSOC 
and the July 1999 SSOC.  As was averred in the joint motion, 
the parties to the litigation found that the veteran "has a 
right under Karnas to have his PTSD disability rated under 
both the old and new criteria at every stage of this process, 
with the most favorable being applied on every occasion."  
Moreover, the joint motion cited the Stegall precedent for 
the proposition that the RO did not adequately fulfill the 
mandates of the Board's 1997 remand, and that the Board erred 
in not ensuring that its remand instructions were fully 
effectuated.

In light of the reasoning set forth in the joint motion, the 
Board finds that it would be inappropriate, and contrary to 
the order of the Court, for us to attempt to cure the 
procedural defect in this case by simply readjudicating his 
claim under both the new and old criteria, without first 
providing the RO the opportunity to do so in a new SSOC.  
Indeed, the Board explicitly adjudicated the veteran's claim 
under both the new and old criteria in the April 2000 
decision, and this action was apparently deemed insufficient, 
by the litigative parties to the joint motion, to protect the 
veteran's rights under Karnas precisely because the RO had 
not adjudicated the case in such a manner in the first 
instance.  Moreover, the Board believes that merely issuing 
the text of both versions of the rating criteria to the 
veteran and his attorney would not be sufficient to cure the 
defect identified in the joint motion.  (In fact, we did just 
that before, providing copies of both versions with our 1997 
remand.)  Instead, it is clear that this case must be 
explicitly readjudicated by the RO, with consideration given 
to both the new and old criteria for PTSD, in order to fully 
comply with the Court's remand and the instructions in the 
joint motion.

In short, the Board finds that a remand of this case is 
necessary in order to fully comply with the instructions set 
forth in the joint motion regarding Karnas and Stegall.  
Furthermore, the Board finds that it would be more 
expeditious to allow the RO to complete the remaining 
development while the claims folder is in its possession, 
rather than delaying such development until this case is 
returned to the Board.

Accordingly, this case is remanded for the following action:

1.  The RO should obtain copies of the 
veteran's complete outpatient and 
inpatient treatment records since 
November 1998 from the VA Medical Center 
in Salem, Virginia (to include the 
Martinsville satellite clinic).  Once 
obtained, all records must be permanently 
associated with the claims file.


2.  The RO should then schedule the 
veteran for a psychiatric examination, to 
determine the current severity of his 
service-connected PTSD.  The veteran's 
claims folder, to include this Remand, 
must be provided to the examining 
physician for review prior to the 
examination.  All indicated tests should 
be conducted, and the findings of the 
examiner should address the presence or 
absence of the manifestations described 
in the rating criteria with respect to 
impairment due to PTSD.  The examiner is 
requested to provide an opinion as to the 
degree of social and industrial 
impairment due to the service-connected 
PTSD, and to assign a numerical score on 
the GAF scale with an explanation of the 
numerical score assigned, and should 
estimate, if feasible, the proportion of 
the global disability which is 
attributable to PTSD alone.  The report 
of examination should be associated with 
the veteran's claims folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for PTSD.  The RO 
should specifically and expressly 
consider the claim under the rating 
criteria in effect both prior to and as 
of November 7, 1996, applying the version 
most favorable to the veteran.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).




